Citation Nr: 1705688	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  09-04 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) for the period prior to June 5, 2013. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which continued a 50 percent disability rating for posttraumatic stress disorder (PTSD).  The appeal arises based on claimed unemployability due to service-connected PTSD.  

The Veteran was afforded a personal hearing at the RO in September 2009.  A transcript of that hearing has been associated with the claims file.

In a January 2014 rating decision, the Agency of Original Jurisdiction (AOJ) granted increased staged ratings for PTSD, assigning a 70 percent rating from September 12, 2011, and 100 percent from June 5, 2013.  As the maximum schedular rating has been granted for the period from June 5, 2013, an increased rating to include a TDIU for that period is no longer on appeal.  

The Board in a June 2014 decision denied higher disability ratings for PTSD than those then assigned, and denied entitlement to TDIU for the period prior to June 5, 2013.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court) this Board decision that denied entitlement to disability rating in excess of 50 percent before September 12, 2011, and in excess of 70 percent for the period from September 12, 2011, to June 4, 2013, and which denied TDIU prior to June 5, 2013.  The Court issued a decision in December 2015, but the Veteran then filed a timely motion for panel decision in December 2015, and the Court sua sponte granted reconsideration and dismissed the Veteran's motion for panel consideration as moot.  The Court withdrew the December 2015 Court decision, and issued an April 2016 decision in its stead.  In the April 2016 decision, the Court affirmed the Board's June 2014 decision as to the issue of entitlement to an increased rating for PTSD for the period before September 12, 2011.  The Court dismissed the appeal as to the issue of entitlement to a PTSD disability rating greater than 70 percent for the period from September 12, 2011, to June 4, 2013, holding that matter abandoned based on the appellant's failure to present arguments addressing the issue.  However, the Court vacated the Board's decision as to the issue of entitlement to TDIU for the period prior to June 5, 2013, and remanded for actions consistent with the Court's decision.  


FINDINGS OF FACT

Throughout the period prior to June 5, 2013, the Veteran has been substantially gainfully employed, performing work that was not sheltered or marginal.  


CONCLUSION OF LAW

The requirements for establishing entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Here, regarding the increased rating claim, the VCAA duty to notify was satisfied by a July 207 letter to the Veteran.  Additionally, regarding the TDIU claim, the AOJ provided the required notice letter in September 2013.  As for the duty to assist, the AOJ has obtained and associated with the claims file the Veteran's service treatment records, post-service treatment records, and lay statements.  The Veteran was also afforded multiple VA examinations relevant to his claim, including examinations in August 2007, September 2011, and December 2013, which the Board finds to be sufficient and adequate for rating purposes because the examiners described the Veteran's medical history, described his disability and associated symptoms in detail, and supported conclusions with analyses based on observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board notes that the increased rating claims have been resolved prior to the instant decision, but they and the VA examinations informing them, ultimately also inform the instant adjudication.  That said, as discussed below, the appealed issue ultimately turns on the question of sheltered or marginal employment, which is not directly answered by evaluating the nature and extent of the Veteran's service-connected PTSD.  It is sufficient for the Board to note the established findings of absence of total disability due to the Veteran's PTSD for the interval prior to June 5, 2013, and the impact on employment capacity of the Veteran's service-connected PTSD as reflected by the record.  No further development is required for such purpose.  Additionally, questions of employability and sheltered or marginal employment during the period at issue have been adequately informed by the record as developed for the Board's adjudication of the TDIU claim, so that VA's duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was afforded a personal hearing before a Decision Review Officer (DRO) in September 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the DRO identified the issue and the Veteran testified as to his specific symptoms and why he believed a higher rating was warranted.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2).  The issue of employability for the interval prior to June 5, 2013, was then not yet raised, and the Veteran has not expressed a desire to further testify as to the issue.  As such, the Board finds that no further action pursuant to Bryant is necessary.

The Board finds that its prior September 2013 remand instructions have been substantially complied with, in that the AOJ provided the Veteran the required notice letter, obtained outstanding VA treatment notes, provided the Veteran with a VA examination, and issued a supplemental statement of the case.  See D'Aries v. Peake, 22 Vet. App. 97, 105.  

No additional development is required pursuant to the Court's remand prior to the Board's instant adjudication.  The Veteran and his representative were afforded opportunity to present evidence or argument, and new substantive evidence has not been presented requiring remand for RO review prior to the Board's adjudication.  38 C.F.R. §§ 19.31, 19.37 (2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

TDIU Law and Analysis

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. 
 §§ 3.321(b), 4.16(b). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19 (2016).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. § 4.16 (a).

In Faust v. West, 13 Vet. App. 342 (2000), the Court held that where the claimant was actually employed at a substantially gainful occupation, such employment constituted, as a matter of law, "actual employability" for the purposes of 38 C.F.R. § 3.343 (c)(1).

The term "substantially gainful occupation" is not specifically defined for purposes of the regulations governing TDIU.  However, marginal employment is not considered substantially gainful employment. This was the focus of the Veteran's argument on appeal to the Court.  Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person.  Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16 (a).

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

The Court in its April 2016 memorandum decision found that the Board had not adequately addressed the question of whether the Veteran's employment for the period prior to June 5, 2013, constituted a protected work environment "such as a family business or sheltered workshop," pursuant to 38 C.F.R. § 4.16(a), so as to render his employment marginal.  Hence, the Board did not adequately resolve whether or not his employment precluded entitlement to TDIU pursuant to 38 C.F.R. § 4.16.  The question of marginal employment is accordingly more fully addressed in this decision.  

The Veteran seeks TDIU based on his employment being marginal for a period from 2005 to 2013.  There is no assertion that the Veteran's income was below the poverty threshold during this period.  Verification of the Veteran's income over the period in question has been submitted in the form of a letter from the Social Security Administration, dated in May 2012, listing taxed Social Security earning in relevant years:  $43,429 in 2005, $35,921 in 2006, $37,249 in 2007, $40,769 in 2008, $36,923 in 2009, $34,615 in 2010, and $40,000 in 2011.  The Veteran had reported in an October 2013 submitted statement that his earnings were $37,000 in the past 12 months, whereas his employer also submitted a statement in October 2013 stating that his earnings in the past 12 months were $48,126.  Regardless of whether the Veteran's or his employer's figure is correct, the figures as obtained from the Social Security Administration and as reported by the Veteran or his employer are well above the poverty threshold, which in 2013 for one person was $11,888.  See Carmen DeNavas-Walt, Bernadette Proctor, Income and Poverty in the United States: 2013 / Current Population Reports, U.S. Department of Commerce, Bureau of the Census (September 2014), http://www.census.gov/content/dam/Census/library/publications/2014/demo/p60-249.pdf.

The record shows that the Veteran worked continuously since the early to middle 1980s (one statement says 1982, another 1985, with the difference not material here) as a boilermaker, and later as an inspector, the entire time for the same condenser and heat exchanger services company, either on a full-time or a nearly full-time basis.  The Veteran has contended that because he was employed by a friend who made accommodations for his PTSD symptoms and associated behavior he was able to remain employed, whereas he would not have been able to remain employed without these accommodations.  Statements conflict as to how long the Veteran knew his employer, with the Veteran reporting they were friends since the age of 12, and his employer reporting in June 2013 that he had known the Veteran for 25 to 30 years, which reflects not knowing the Veteran until approximately the time he hired him.  

In a June 2013 statement, the employer informed that the Veteran is scheduled to work a 40-hour week, but that he misses an average of six to eight hours per week due to VA appointments or having to leave due to becoming anxious, stressed, or upset.  The employer stated, "When [the Veteran] leaves I cover whatever task he was supposed to handle," and, "[The Veteran] is a good guy so I try to help him out at work as much as I can."  The employer added, 

He is extremely unorganized so I have to keep him focused and supervise him directly on a daily basis.  He is not self sufficient, and his ability to maintain organization has been getting worse every year.  I could easily get another guy to come in and do his job more efficiently, but I know [the Veteran] has issues.  If he wasn't my friend I would not keep him on as an employee.

Submitted June 2013 statements by a treating VA social worker and a treating VA psychiatrist, as well as a vocational assessment in July 2013 prepared by a private vocational consultant, are to the effect that the Veteran's PTSD does impair the Veteran's work functioning including his capacity for decision making and problem solving, organizing, planning, prioritizing work, communicating with co-workers and supervisors and those outside work, and establishing effective relationships.  The vocational consultant concluded that the Veteran's work environment would best be described as sheltered, and that his employer made accommodations for the Veteran that other employers would not make.  

However, the Board notes that the facts relied on by the vocational consultant are somewhat inconsistent with those reported by the Veteran's employer.  Specifically, as already noted, the employer contradicts the assertion by the Veteran, relied upon by the consultant, that the employer and the Veteran were childhood friends.  More importantly, the Veteran reported to the consultant that he only worked three to four days per week and that these were not always eight-hour days.  That would reflect perhaps a 28-hour work week on average, or less.  (Reflecting three-and-a-half days per week worked, (3.5/5) X 40 = 28).  In contrast, the Veteran's employer informed that the Veteran missed an average of six to eight hours per 40-hour work week, which would equate to an approximately 33 hour work week.  Thus, considering the more reliable employment information provided by the employer rather than by the Veteran himself, the Board recognizes that the Veteran worked a more full-time schedule than that considered by the vocational consultant, and that the Veteran worked for an employer who came to befriend the Veteran over the course of employment.  Both of these considerations, as reflected by the employer's statements, appear to reflect a healthy and supportive work environment, rather than a limited and sheltered environment provided for a friend from childhood, and they substantially call into question the conclusions of the vocational consultant that the Veteran's work was sheltered in a manner and for reasons that would not be found with other employers.  

Additionally, there is no contention that the employer was paying the Veteran for the hours he missed or for work he did not perform, or that the Veteran did not provide work that merited the money he was paid.  In short, the record does not support the conclusion that the Veteran did not earn his wage during the period in question.  The vocational report informs that the Veteran reported that he worked in the field, inspecting heat exchangers and condensers, and not within the confines of an office or other physical workplace.  This appears inconsistent with his employer's assertion that he must supervise the Veteran directly on a daily basis.  Rather, field inspections (to the exclusion of review of associated paperwork) are work the Veteran would have performed himself, independently, outside the physical employer workplace.  Indeed, the Veteran has reported that he performed this work alone.  The Board does not find it credible that the Veteran would be retained as a field inspector for a mechanical systems service company if he could not be relied upon to work independently and reliably as an inspector, contrary to suggestions of the Veteran's employer.  Caluza.  

As the uncontested facts of this case establish, the Veteran's friend and employer has been running a business for at least as long as he has employed the Veteran, and he chose to continue employing the Veteran during the time period in question and to provide the Veteran with substantial remuneration for work performed during that time period; remuneration which is well above the poverty threshold.  By paying the Veteran the substantial wage which he has paid him throughout the period in question, the employer establishes by the act of so employing the Veteran that the Veteran is gainfully employed, in the lay sense of being paid substantial money on an ongoing basis for work performed.  

The question at issue is then whether the employment was protected, so that the work should be considered marginal and the employment not substantially gainful for purposes of 38 C.F.R. § 4.16.  The Veteran's representative has argued that the Veteran's employment by a long-time friend constituted a work in a protected environment and therefore met the definition of marginal employment, so that there was no substantially gainful employment under 38 C.F.R. §  4.16(a).  

While the Veteran's employer may wish to further benefit his friend, the Veteran, by stating that if he were not his friend he would not have accommodated his needs particular to his PTSD, the fact that the employer has been willing to make such accommodations does not alter the fundamental remunerative nature of the employment, with the Veteran providing substantial skilled work and his employer paying him substantial income commensurate with that work performed and the Veteran's skill and experience as acquired over the Veteran's many years of work.  The Board does not find credible the Veteran's employer's implications that the Veteran's work was somehow insufficient, since the outside inspection work the Veteran concedes he performed does not fall within the ambit of closely supervised work which the employer suggests was taking place, and there is no indication in any statement by the Veteran or his employer that the Veteran did not earn the substantial income paid for the work he performed.  In short, the Board rejects as not credible, based in inconsistence with other facts of record, any suggestion that the Veteran's work was impaired or that the Veteran's work product was diminished in some manner as to not merit the wages paid, or that the work performed was not sufficiently valued to warrant retaining and paying the Veteran for his work.  Caluza.  

The employer has not stated that the Veteran's work was not worth the money he paid him, but merely that accommodations were made, while suggesting that he would not be so accommodating to others.  However, the employer's willingness to accommodate the needs of other employees is not at issue here.  Rather, the relevant issue is whether the Veteran could find or retain work which would be substantially gainful, based on his skills, experience, and education, but also with consideration of impairments due to his service-connected disability.  The Veteran's gainful employment itself during the period at issue precludes perfect knowledge of whether he could have then obtained and retained substantially gainful employment by someone else who was not his friend and who might not provide the accommodations his employer provided.  However, the Board finds that in this case, with the skilled work performed by the Veteran for substantial remuneration and long-retained employment, there need ultimately be no determination of whether he could have found or retained such employment, precisely because he did retain such employment which he already had, and which, while this employment provided accommodations for his service-connected disability, is not shown to have provided so sheltered a work environment as to be considered marginal work and hence not substantially gainful under 38 C.F.R. § 4.16.  Thus, the Veteran's employer's accommodations ultimately do not here create a sheltered work environment during the period in question.  They accommodate disability, while the work performed by the Veteran notwithstanding these accommodations was still sufficiently valued as to be substantially remunerative, as evidenced by the work performed and the wages paid.  

The Americans with Disabilities Act (A.D.A.) mandates reasonable accommodations for employees with substantial disabilities, such as the Veteran, so long as the employee can satisfactorily perform the work once those accommodations are made.  See 42 U.S.C. Chapter 126; see also West Americans with Disabilities Act / Questions and Answers, U.S. Equal Employment Opportunity Commission, U.S. Department of Justice Civil Rights Division, https://www.ada.gov/qandaeng.htm.  There is no credible argument presented that the Veteran was not capable of and did not in fact perform the work for which he was paid once accommodations were made, or that the accommodations made for him due to his disability were unreasonable.  The accommodations as described by the employer, to the extent credible, most likely consisted of flexibility in hours worked and some assistance with certain work tasks, with the Veteran nonetheless able to work independently performing valued work requiring substantial skill and experience, such as the outside inspection work which he has conceded he performed and for which the record establishes he received substantial remuneration.  

The Board here finds that the Veteran performed work for which the remuneration paid was reasonable, as dictated by the private sector market in which he worked (and about which labor market the Board will not here feign expertise).  The Board arrives at this finding by accepting the bargained-for remuneration as reasonable.  Accepting the remuneration for work performed as reasonable, because accommodations made for his disability were not shown to be unreasonable, and because the remuneration paid was substantially gainful, the Board concludes that the Veteran's work environment was not sheltered and his work was not marginal, and hence his work was substantially gainful for purposes of 38 C.F.R. § 4.16.  

The Board accordingly concludes that for the entire time period at issue, prior to June 5, 2013, the Veteran's work environment was not sheltered and his work was not marginal but rather was substantially gainful.  Hence, TDIU is precluded for that period.  38 C.F.R. § 4.16.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Parenthetically, the Board notes that the Veteran's employer reportedly only had a small number of employees.  (One statement of record says four employees, though this is not definitive.)  If less than 15, the workplace would likely not have been subject to the A.D.A. requirements for "reasonable accommodations," which are applicable to bargaining units and to employers with 15 or more employees.  42 U.S.C. Chapter 126 (1994).  However, a small shop with limited employees all the more supports the conclusion that the Veteran's work - and not merely his friendship - was valued by his employer during the period at issue.  



ORDER

Entitlement to TDIU is denied.



____________________________________________
B. Mullins
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


